Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00650-CV
____________
 
OFFSITE MANAGEMENT SYSTEMS, LLC,
Appellant
 
V.
 
FMC TECHNOLOGIES, INC., Appellee
 

 
On Appeal from the
55th District Court
Harris County,
Texas
Trial Court Cause
No. 2003-00451
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed May 1, 2006. 
The clerk=s record was
filed on August 31, 2006.   No reporter=s
record was filed.  No brief was filed.
On September 7, 2006, this Court issued an order stating
that unless appellant submitted its brief on or before October 9, 2006, the
Court would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment
rendered and Memorandum Opinion filed November 2, 2006.
Panel
consists of Justices Anderson, Hudson, and Guzman.